State v. Schmidt, 1998 ND 22, 576 N.W.2d 524|N.D. Supreme Court|State v. Schmidt, 1998 ND 22, 576 N.W.2d 524[Go to Documents]Filed Jan. 22, 1998IN THE SUPREME COURTSTATE OF NORTH DAKOTA1998 ND 22State of North Dakota, Plaintiff and Appelleev.Mark Richard Schmidt, Defendant and AppellantCriminal No. 970336Appeal from the District Court for Burleigh County, South Central Judicial District, the Honorable Gail Hagerty, Judge.AFFIRMED.Per Curiam.Patricia L. Burke, Burleigh County State's Attorney, Courthouse, 514 East Thayer Avenue, Bismarck, N.D. 58501, for plaintiff and appellee.Michael R. Hoffman, 1120 College Drive, Suite 201, Bismarck, N.D. 58501, for defendant and appellant.State v. SchmidtCriminal No. 970336Per Curiam.[¶1] Mark Richard Schmidt appeals from the trial court's order denying supression of evidence and its criminal judgment of conviction, entered on Rule 11(a)(2), N.D.R.Crim.P., conditional pleas of guilty, to various drug-related charges. We will not reverse the trial court's decision to deny a suppression motion if there is sufficient competent evidence to support the court's findings, and the decision is not contrary to the manifest weight of the evidence. State v. Kitchen, 1997 ND 241, ¶12. We hold the trial court's findings of fact are supported by the evidence.[¶2] We affirm the trial court's order and judgment under Rule 35.1(a)(2), N.D.R.App.P.[¶3]Gerald W. VandeWalle, C.J.William A. NeumannMary Muehlen MaringHerbert L. MeschkeMaurice R. Hunke, D.J.[¶4] Maurice R. Hunke, D.J., sitting in place of Sandstrom, J., disqualified.